DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 8, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	The amendment filed January 8, 2021 is acknowledged and has been entered.  Claims 79, 80, 84, and 85 have been canceled.  Claims 76 and 81 have been amended.
	 
2.	Claims 76, 81, and 86 are pending in the application and have been examined.

Election/Restrictions
3.	As before noted, the restriction and election requirements set forth in any of the preceding Office actions have been withdrawn in favor of rejoinder of the claimed subject matter.  

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the United Kingdom on July 12, 2001.  It is noted, however, that Applicant has not yet filed a certified copy of Application 0117057.0 as required by 37 CFR 1.55.
It appears that the document filed August 5, 2011 may perhaps be a copy of a 1.  Per M.P.E.P. § 215, a copy of the certified copy filed by applicant, including a copy filed via EFS Web, will not satisfy the requirement in 37 C.F.R. § 1.55(g) for a certified copy.
Notably, the requirement for a certified copy of the foreign application in 37 C.F.R. § 1.55 (f) and (g) will also be considered satisfied in an application if a prior-filed nonprovisional application for which a benefit is claimed under 35 U.S.C. 120, 121, 365(c), or 386(c) contains a certified copy of the foreign application and such prior-filed nonprovisional application is identified as containing a certified copy of the foreign application; however it appears that Application 10/380,6232 contains only a copy of a copy of a certified copy of Application 0117057.0.
At pages 6 and 7 of the amendment filed June 25, 2020 Applicant acknowledged this deficiency, indicating their right to update the claim for priority with a certified copy of Application 0117057.0 is reserved.

Declaration
5.	The declaration under 37 C.F.R.  § 1.132 by Pierre Broqua filed January 8, 2021 is insufficient to overcome the rejection of claims 76, 79, and 80 under pre-AIA  35 U.S.C. 102(a) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Broqua et al. (J. Pharmacol. Exp. Ther. 2002 Apr; 301 (1): 95-102) as set forth in the last Office action.  See the rejection that follows for explanation.

Grounds of Objection and Rejection Withdrawn
6.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed September 8, 2020.

Claim Objections
7.	Claim 76 is objected to because of the omission of the conjunction “and” following 
	Appropriate correction is required.

Claim Rejections - 35 USC §§ 102 and/or 103
8.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	The rejection of claims 81 and 86 under pre-AIA  35 U.S.C. 103(a), as being unpatentable over U.S. Patent No. 7,695,722 in view of U.S. Patent No. 5,925,730, is maintained.
Beginning at page 10 of the amendment filed January 8, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.

Applicant has argued that U.S. Patent No. 7,695,722 (van Groeninghen) is not prior art because Application No. 10/327,621 was filed on September 4, 2003.  
In response, Application No. 10/327,621 was filed on December 20, 2002 and is a continuation-in-part of Application No. 09/446,996, filed on December 30, 1999, which is the national stage entry of PCT/DE98/01902, filed July 3, 1998, which claims benefit of Germany Application No. 19728737.9, filed July 4, 1997.  

12.	Claims 81 and 86 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 7,695,722 in view of Jiang et al. (
    PNG
    media_image1.png
    24
    96
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    24
    96
    media_image2.png
    Greyscale
J. Med. Chem. 2001 Feb 1; 44 (3): 453-67) (of record).  
At page 13 of the amendment filed January 8, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons: 
Applicant has argued that U.S. Patent No. 7,695,722 (van Groeninghen) is not prior art because Application No. 10/327,621 was filed on September 4, 2003.  
In response, Application No. 10/327,621 was filed on December 20, 2002 and is a continuation-in-part of Application No. 09/446,996, filed on December 30, 1999, which is the national stage entry of PCT/DE98/01902, filed July 3, 1998, which claims benefit of Germany Application No. 19728737.9, filed July 4, 1997. 

13.	Claim 76 is rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Jiang et al. (
    PNG
    media_image1.png
    24
    96
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    24
    96
    media_image2.png
    Greyscale
J. Med. Chem. 2001 Feb 1; 44 (3): 453-67) (of record), as evidenced by Broqua et al. (J. Pharmacol. Exp. Ther. 2002 Apr; 301 (1): 95-102) (of record) and Agersø et al. (Eur. J. Pharm. Sci. 2003 Nov; 20 (3): 335-40).
Beginning at page 13 of the amendment filed January 8, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
Applicant’s arguments have been carefully considered but not found persuasive 
Applicant has argued that Broqua et al. is not prior art under pre-AIA  35 U.S.C. 102(b).
In response, Broqua et al. is cited, not as prior art, but as an evidentiary reference.  Here Applicant is reminded that M.P.E.P. § 2112 states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).
  
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).

Furthermore M.P.E.P. § 2112 states that the Examiner must provide rationale or evidence tending to show inherency:

The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish inherency of that result or characteristic.  In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993) [...]. “To establish inherency, the extrinsic evidence must make clear the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill […] In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999) [.]

In addition, it is worthy to note also that according to MPEP 2131.01:
“To serve as an anticipation when the reference is silent about the asserted inherent characteristic, such a gap in the reference may be filled with recourse to extrinsic evidence.  Such evidence must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that is would be so recognized by persons of ordinary skill.”  Continental Can Co. USA v. Monsanto Co., 948 F.2d 1264, 1268, 20 USPQ2d 1746, 1749 (Fed. Cir. 1991) [....] Note that as long as there is evidence of record establishing inherency, failure of those skilled in the art to contemporaneously recognize an inherent property, function or ingredient of a prior art reference does not preclude a finding of anticipation.  Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1349, 51 USPQ2d 1943, 1948 (Fed. Cir. 1999) [….] [T]he critical date of extrinsic evidence showing a universal fact need not antedate the filing date.  See MPEP § 2124.    

M.P.E.P. § 2124 states the exception to the rule that the critical reference date must precede the filing date as such:  
In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962).  Such facts include characteristics and properties of a material or a scientific truism.

 Thus, the M.P.E.P. makes clear that the inherent teaching of the prior art is a question of fact that arises in both 102 and 103 rejections.  While there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, it is the Examiner’s obligation to provide extrinsic evidence, which need not antedate the filing date of the application, showing the missing descriptive matter is necessarily present in the thing described in the reference, and that is would be so recognized by persons of ordinary skill.
	In this case, as explained in the rejection, together with Agersø et al., Broqua et al. is cited as evidence that the composition suggested by the prior art is a composition that has or should be expected to have the properties of the claimed invention.
	Otherwise Applicant’s arguments have been carefully considered but not found persuasive for the reasons of record.  Notably this issue has repeatedly addressed by the Office and Applicant’s argument have been repeatedly considered but not found persuasive; and moreover the Patent Trial and Appeal Board has already affirmed a rejection of a very similar claim as being drawn to an invention that would have been obvious to one ordinarily skilled in the art at the time of the invention over Jiang et al. (see the Decision On Appeal mailed February 14, 2019).  The fact that the composition now claimed consists of the acetate salt of the peptide, water, and mannitol does not render the claimed invention any less obvious over the teachings of Jiang et al. because Jiang et al. teaches a composition consisting of the acetate salt of the peptide, water, and mannitol and because, as discussed at length in previous Office actions, the composition suggested by the teachings of Jiang et al. is, absent a showing of any unobvious difference, deemed indistinguishable from the claimed invention and is fully expected to exhibit all of the properties of the claimed invention.  Moreover, as also discussed in previous Office actions, the properties of the claimed invention (or the composition suggested by the prior art) should not have been unexpected.  
 


New Grounds of Rejection
Claim Rejections - 35 USC § 103
14.	Claims 81 and 86 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 7,695,722 in view of Broqua et al. (J. Pharmacol. Exp. Ther. 2002 Apr; 301 (1): 95-102) (of record).3 
	Broqua et al. is prior art under pre-AIA  35 U.S.C. 102(a).  Notably, although Applicant claims benefit of the filing date of United Kingdom Application 0117057.0, Applicant has not yet filed a certified copy of Application as required by 37 CFR 1.55 to perfect the claim. 
At page 11 of the amendment filed January 8, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons: 
Applicant has argued that U.S. Patent No. 7,695,722 (van Groeninghen) is not prior art because Application No. 10/327,621 was filed on September 4, 2003.  
In response, Application No. 10/327,621 was filed on December 20, 2002 and is a continuation-in-part of Application No. 09/446,996, filed on December 30, 1999, which is the national stage entry of PCT/DE98/01902, filed July 3, 1998, which claims benefit of Germany Application No. 19728737.9, filed July 4, 1997.  

15.	Claim 76 is rejected under pre-AIA  35 U.S.C. 102(a) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Broqua et al. (J. Pharmacol. Exp. Ther. 2002 Apr; 301 (1): 95-102) (of record).4
Beginning at page 12 of the amendment filed January 8, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons: 
.
	     	
Conclusion
16.	No claim is allowed.

17.	As previously noted, the prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	Clinical Trial NCT00117949:  “Study Investigating the Pharmacokinetics, Pharmacodynamics and Safety of FE200486” (posted July 11, 2005) describes the administration of an injectable pharmaceutical composition comprising 20 mg/ml FE200486 (i.e., the acetate salt of the peptide of Formula 1).
	U.S. Patent No. 6,875,843 teaches the GnRH antagonist degarelix.
	Although not prior art, Steinberg et al. (Clin. Ther. 2009; 31 (Pt 2): 2312-31) reviews Degarelix: a gonadotropin-releasing hormone antagonist for the management of prostate cancer.

18.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	 
19.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 


/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        


slr
February 18, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The document is stamped received on three different dates.
        
        2 The instant application is a continuation of Application No. 10/380,623.
        3 Broqua et al. is now prior art under pre-AIA  35 U.S.C. 102(a), whereas previously it was prior art under pre-AIA  35 U.S.C. 102(b).  
        
        4 Broqua et al. is now prior art under pre-AIA  35 U.S.C. 102(a), whereas previously it was prior art under pre-AIA  35 U.S.C. 102(b).